March’24,


Honorable J. W. Edgar                             ., No. W-576
                                             C,pinion
Commissioner of Education
Texas Education Agency                       Re:   May an independent
Austiu,,Texas                                      school district le-
                                                   gaily expend its
                                                   local funds ~(Article
                                                   2827) for the CO&S
                                                   or charges incident
                                                   to the televising of
                                                   the meetings of its
Dear Mr. Edgar:                                    Board of Trustees.

         This office is iareceipt of your recent letter in whi&you      have
asked the above question.

         Article 2827, Vernon's Civil Statutes, enumerates several pur-
poses for which school funds may be used, and concludes the list with the
following phrase:
         **. . . and for other,'purposesnecessary in the conduct of the
    public schools to be determined by the Board of Trustees . . ."

         This office, upon several occasions, has construed this phrase of
Article 2827; however, the most acceptable and clear-cut construction is
found in Attorney General's Opinion IVo.O-1722, by James P. Hart, In which
it was held:

         "It is true that Article 2827 prescribes that local school
    funds may be used .'forother purposes neoessary in the conduct of
    the public schools:to.be determined by the Board of Trustees.'
    Under this provision of We,law, it has been held that the Board
    of Trustees may, within certain limits, exercise a discretion asp
    to the purposes for which the public free school funds nay be ex-
    pended. Moseley V. City of Dallas, 17 S.W. (2d) 36 (Conmission
    of Appeals.)

         "We believe, however, that the school board is ltiited in the
    exercise of its discretion to 'purposes necessary in the conduct
    of the public schools', and that the purposes which are set out in
    your questions do not come within the statutory provisions. There
    is nothing to indicate that the existence of the state-wide
HonorableJ. W. Edgar, page 2 (w~:576)



   organizationof school trusteesor theirmeetings in state-
   wide conventionsis necessaryin the conduotof the public
   schools. As you state in your letter,there is no statutory
   authorityfor the creationof a state organizationof local
   school board members,and there is no statutoryrequirement
   that they belong to such an organization.Whateverbenefit
   might aocrue to the schools throughthe mambershipof the
   school trusteesin the state-wideorganizationor their at-
   tendanceupon state-widemeetings,would be remoteand in-
   direct. We are thereforeof the opinionthat the local school
   board cannot lawfullyuse school funds 00 pay the membership
   dues of the members of the local board in the ,stateorgani-
   zation,nor oan the local schoolboard lawfullyuse school
   funds to pay the expensesof the local boardmember6 incident
   to and incurredby them in their attendanceupon meetings
   of the state organization."

         The Board of Trusteesshould be ccmmendedfor their efforts
in attemptingto inform the public.of their activities,and should be
urged to endeavorto accomplishthis result by come lawfulmeans,
however,it is the opinionof this office that the expenditureof
schoolfunds to pay for the televisingof meetingsof the Board of
Trusteesis neitherauthoriaednor permittedby Article2827.



               Article 2827 does not give an independent
               school distriotthe authorityto uee school
               funds to pay for the cost of talevisingthe
               meetingsof the Board of Trustees.

                                         Very trulyyoura,

                                         WIIL WILSON




JE:rm:me
HonorableJ. W. Edgar; page 3 (~~-576)



APPROVED:

oPIIiIonCOMMITPEE
Gee. P. Blackbum, Chairman

Jot Hodges,Jr.
GrundyWillieme
Grady H. Chandler
WallaceFlnfrook

REVIEWEDFOR !lEEA'l"NRNET
                       -
By W. V. Geppert